Citation Nr: 1724872	
Decision Date: 06/29/17    Archive Date: 07/10/17

DOCKET NO.  12-17 501A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for obstructive sleep apnea (OSA), to include as secondary to service-connected status-post thoracotomy with residuals of fractures of the fourth and fifth ribs and anterior lobectomy. 

2.  Entitlement to a separate compensable evaluation for orthopedic manifestations of the service-connected status-post thoracotomy with residuals of fractures fourth and fifth ribs and anterior lobectomy (previously claimed as a claim for service connection for fractured ribs separate from residuals of coccidioidomycosis). 

3.  Entitlement to an increased evaluation in excess of 10 percent for coccidioidomycosis pneumonia, status-post thoracotomy with residuals of fractures to the fourth and fifth ribs and anterior lobectomy (claimed also as removal of part of the lung and painful scarring as a result of surgery).

4.  Entitlement to a compensable evaluation for deformity of the right lower (anterior) rib cage.


REPRESENTATION

Appellant represented by:	Don H. Jorgensen, Attorney at law


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from November 1984 to February 1988. 

These matters come before the Board of Veterans' Appeals (the Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  In a July 2010 rating decision, the RO, inter alia, denied service connection for a skin disability of the bilateral feet, granted service connection for deformity of the right lower rib cage and assigned a non-compensable evaluation, and continued a 10 percent evaluation for coccidioidomycosis pneumonia, status-post thoracotomy with cutting through fourth and fifth ribs and anterior lobectomy.  Thereafter, in a May 2012 rating decision, the RO, in relevant part, denied service connection for OSA and fractured ribs separate from residuals of coccidioidomycosis.

In the July 2010 rating decision, the RO also denied service connection for sinusitis.  The Veteran filed a notice of disagreement in November 2010 and the RO subsequently issued a May 2012 statement of the case addressing this issue, along with the increased rating claims of deformity of the right lower rib cage and coccidioidomycosis pneumonia, status-post thoracotomy with residuals of fractures of the fourth and fifth ribs and anterior lobectomy.  In his July 2012 VA Form 9, Appeal to Board of Veterans' Appeals, the Veteran indicated that he was only appealing the increased rating claims.  Therefore, the issue of service connection for sinusitis is not before the Board. 

In July 2015, the Board remanded the appeal for additional procedural and substantive development.  The requested development has been undertaken and the appeal has returned to the Board for additional appellate review. 

In its July 2015 remand, the Board directed the RO to issue a Statement of the Case (SOC) that addressed the issue of entitlement to a bilateral foot disorder (claimed as tinea pedis).  In April 2016, the RO issued a SOC that addressed this issue.  The Veteran has not filed a Substantive Appeal in response to the April 2016 SOC.  According to the Veteran's attorney in an April 2017 written argument to VA, the Veteran had previously withdrawn the issue of entitlement to service connection for a bilateral foot disorder prior to the Board's July 2015 remand, and that an SOC should have never been issued.  This issue is not for appellate consideration in the instant appeal. 

The Board notes that clarification regarding the issues on appeal is necessary in lieu of the Veteran's and attorney's statements, which have been submitted throughout the appeal period.  In an August 2014 statement, as well as in an April 2017 written argument to VA, the Veteran and his attorney, respectively, clarified that the Veteran's ribs were fractured and not "cut through" during his in-service lung surgery and that his symptoms caused by his posterior rib fractures during in-service thoracotomy were not currently compensated by his service-connected coccidioidomycosis pneumonia, status-post thoracotomy with cutting through fourth and fifth ribs and anterior lobectomy.  The Veteran's service treatment records confirm that his fourth and fifth lungs were fractured during the in-service surgery.  Thus, the Board has recharacterized issue number three (3) on the title page to accurately reflect the record and the Veteran's and his attorney's contentions.  

In addition, in an April 2017 written argument to VA, the Veteran's attorney argued that the Veteran had never sought, and was not currently seeking, a claim for service connection for fractured ribs separate from the residuals of coccidioidomycosis.  The Veteran's attorney argued that the Veteran had orthopedic residuals/manifestations (claimed as arthritic-like degenerative bony growth) as a result of the service-connected residuals of coccidioidomycosis pneumonia, status-post thoracotomy with residuals of fractures of the fourth and fifth ribs and anterior lobectomy that required analysis under the rating criteria used to evaluate spinal disabilities (e.g., Diagnostic Codes 5242, 5235).  (See Veteran's attorney's April 2017 written argument to VA, at page (pg.) 7).  Thus, the Board has recharacterized issue number two (2) on the title page to accurately reflect the Veteran's and his attorney's contentions with respect to this issue. 

Finally, and with respect to issue number four (4) on the title page, as the Veteran's service treatment records clearly reflect that he injured his right lower (anterior) rib abdominal wall during an Apri 1985 bayonet accident on the obstacle course, the Board has characterized this issue to reflect the same as noted on the title page. 

The issues of whether the RO committed clear and unmistakable error (CUE) in an April 1989 rating action when it denied service connection for an adjustment disorder; whether the RO committed CUE in an April 1989 rating action due to a failure to adjudicate separate claims for service connection for rib margin pain; right-side of body secondary pain; and, residuals of pleuritic pain and thoracic nerve damage have been raised the Veteran's attorney in an April 2017 statement, but have not been adjudicated by the RO.  If the Veteran wishes to pursue such claims, the appropriate form must be filed with the RO.

The appeal is REMANDED to the RO.  VA will notify the Veteran if further action is required on his part.

REMAND

After a thorough review of the Veteran's electronic record, the Board has determined that additional evidentiary development is necessary prior to the adjudication of the issues on appeal.


i) Outstanding VA Records-All Claims

VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  This includes obtaining all relevant evidence adequately identified in the record.  38 U.S.C.A. § 5103A.  The Board finds the duty to assist has not been met in this case.

In this regard, the record indicates that there may be outstanding Vocational Rehabilitation and Counseling records.  In December 2015, VA received Forms 28-1900, Application for Vocational Rehabilitation, and VA Form 28-8832, Application for Counseling, from the Veteran.  Although it is unclear whether the Veteran participated in Vocational Rehabilitation and Counseling as a result of these applications, the Board finds that these records, notably the Veteran's VA Vocational Rehabilitation records, if any, would be useful in adjudicating the claims because they might contain evidence as to the etiology and severity of the disabilities currently on appeal.  Accordingly, the Board remands the appeal, in part, to obtain these records.  See 38 U.S.C.A. § 5103A(b), (c) (West 2014); 38 C.F.R. § 3.159(b) (2016); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

ii) VA examinations- Coccidioidomycosis pneumonia, status-post thoracotomy with residuals of fracture of the fourth and fifth ribs and anterior lobectomy, to include a separate rating for orthopedic manifestations.

VA last examined the Veteran to determine the nature and extent of his service-connected coccidioidomycosis pneumonia, status-post thoracotomy with residuals of fractured ribs fourth and fifth and anterior lobectomy in June 2016.  (See June 2016 VA Respiratory Disability Benefits Questionnaire).  The Board finds this examination inadequate for the following reasons.  First, the VA examiner did not conduct a Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)) test and did not state why such testing was not conducted.  The Board notes that if an examiner does not conduct DLCO testing, he or she must state why the test would not be useful or valid in a particular case; the examiner's statement here does not provide adequate explanation.  38 C.F.R. § 4.96 (2016).  In addition, there is no indication by the June 2016 examiner on why exercise capacity testing was also not performed.

Second, the June 2016 VA examiner should also note, pursuant to the rating criteria used to evaluate the Veteran's connected coccidioidomycosis pneumonia, status-post thoracotomy with residuals of fractures of the fourth and fifth ribs and anterior lobectomy, whether there is indication of cor pulmonale (right heart failure), right ventricular hypertrophy, or pulmonary hypertension (shown by Echo or cardiac catheterization), in the treatment records or upon examination of the Veteran, as required by 38 C.F.R. § 4.97, Diagnostic Codes 6601-6844 (2016).  Thus, in view of these deficiencies, the Board finds that the electronic record must be returned to the June 2016 VA examiner for an addendum opinion that addresses the reason why DLCO and exercise capacity testing were not performed and for him to indicate the presence of any cor pulmonale (right heart failure); right ventricular hypertrophy; or, pulmonary hypertension (shown by Echo or cardiac catheterization) in the treatment records or upon examination of the Veteran.

iii) Procedural Matters:  Claims for an increased evaluation in excess of 10 percent for coccidioidomycosis pneumonia, status-post thoracotomy with residuals of fractures to the fourth and fifth ribs and anterior lobectomy (claimed also as removal of part of the lung and painful scarring as a result of surgery) and separate compensable evaluation for orthopedic manifestations of the service-connected status-post thoracotomy with residuals of fractures fourth and fifth ribs and anterior lobectomy (previously claimed as a claim for service connection for fractured ribs separate from residuals of coccidioidomycosis). 

In the appealed July 2010 rating action, the RO continued a 10 percent rating for the service-connected coccidioidomycosis pneumonia, status-post thoracotomy with residuals of a fracture of the fourth and fifth ribs and anterior lobectomy under Diagnostic Codes 6844-7804 based on pulmonary function test findings and an absence of clinical evidence that the Veteran had three (3) or four (4) scars that were unstable or painful.  (See July 2010 rating action).  A June 2016 VA scar examination report reflects that the Veteran has three (3) linear scars as a result of the in-service thoracotomy.  The first scar was located on the posterior trunk and measured 25 centimeters.  The second and third scars were located on the posterolateral chest wall from the scapula to the anterior axillary line that each measured three (3) centimeters in length.  (The examiner noted that the scars were not tender, but that the area was painful).  (See June 2016 VA Scar Disability Benefits Questionnaire (DBQ)).  As argued by the Veteran's attorney in an April 2017 written argument to VA, the RO deprived the Veteran of the notices and procedural rights that would have allowed a separate rating for the scars.  (See Veteran's attorney's April 2017 written argument to VA at pg. 5).  Thus, the Board finds that adjudicative action is necessary to separate the posterior trunk and posterolateral chest wall scars from the service-connected coccidioidomycosis pneumonia, status-post thoracotomy with residuals of a fracture of the fourth and fifth ribs and anterior lobectomy on remand.

Second, and as noted in the Introduction, the Veteran's attorney argued that the Veteran had orthopedic residuals/manifestations as a result of the service-connected residuals of coccidioidomycosis pneumonia, status-post thoracotomy with residuals of a fracture of the fourth and fifth ribs and anterior lobectomy that required analysis under the rating criteria used to evaluate spinal disabilities (e.g., Diagnostic Codes 5242, 5235).  In light of Diagnostic Code 6844's provision that allows the Veteran's lung disability to be rated under the General Provisions for Restrictive Lung Disease "or rate primary disorder," the Board finds that a remand is necessary in order for the Veteran to be properly examined and evaluated by the RO in the first instance regarding any joint pain or other orthopedic symptomatology that may be related to his coccidioidomycosis pneumonia, status-post thoracotomy with residuals of a fracture of the fourth and fifth ribs and anterior lobectomy.  Accordingly, the claim for a separate compensable evaluation for orthopedic manifestations of the Veteran's coccidioidomycosis pneumonia, status-post thoracotomy with residuals of a fracture of the fourth and fifth ribs and anterior lobectomy is remanded at this time.

Accordingly, the case is REMANDED to the RO for the following action:

1.  Obtain the Veteran's VA Vocational Rehabilitation and Counseling files and associate them with the Veteran's Veterans Benefits Management System (VBMS) electronic record system.  If no such records are located, that fact should be documented in VBMS.

2.  After the above has been completed, please send the electronic record to the June 2016 VA examiner for an addendum opinion.  (If the June 2016 VA examiner is not available, the electronic record should be forwarded to another similarly qualified clinician).  The June 2016 VA examiner (or other qualified clinician) must note that the electronic record was reviewed.  If examination of the Veteran is found to be required to respond to the following inquiries, an examination should be scheduled.

The June 2016 VA examiner (or other qualified clinician) must provide responses to the following directives.

a.)  Please review notation on the June 2016 Respiratory DBQ that "DLCO testing was not indicated for Veteran's condition."  Please state why the DLCO (SB) test would not be useful or valid in this particular case, or conduct DLCO (SB) testing if applicable;

b.)  Please state why exercise capacity testing was not performed as noted on the June 2016 Respiratory DBQ;

c.)  The June 2016 VA examiner (or other reviewing clinician) should also note, pursuant to the rating criteria, whether there is indication of cor pulmonale (right heart failure), right ventricular hypertrophy, or pulmonary hypertension (shown by Echo or cardiac catheterization).

3.  The RO must properly develop the issue of entitlement to a separate compensable evaluation or evaluations for claimed orthopedic manifestations of the residuals of coccidioidomycosis pneumonia, status-post thoracotomy with residuals of a fracture of the fourth and fifth ribs and anterior lobectomy, to include obtaining a proper and adequate VA examination of the Veteran's orthopedic symptomatology, claimed as arthritic-like degenerative bony growth, which addresses the nature and severity of the joint pains, and that indicate whether such are symptoms of the Veteran's coccidioidomycosis pneumonia, status-post thoracotomy with residuals of a fracture of the fourth and fifth ribs and anterior lobectomy or not.  

4.  The RO should readjudicate claims on appeal, to include the rating for the superficial scars on the Veteran's posterior trunk and posterolateral chest wall scars, assigning an evaluation separate from the service-connected coccidioidomycosis pneumonia, status-post thoracotomy with residuals of a fracture of the fourth and fifth ribs and anterior lobectomy.  

If the benefits sought on appeal remain denied, the Veteran and his attorney must be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

